             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 213 MR WCM

KATHERINE DROLETT,                              )
                                                )
                        Plaintiff,              )
                                                )           ORDER
v.                                              )
                                                )
ANTHONY BRIAN ROBINSON,                         )
ONESPA WORLD RESORT SPAS (NORTH                 )
CAROLINA), INC. doing business as               )
Mandara Spa,                                    )
                                                )
                      Defendants.               )
__________________________________              )

      This matter is before the Court on Plaintiff’s Motion for Leave to Amend

Complaint (the “Motion to Amend,” Doc. 46).

      On August 5, 2020, Plaintiff filed her original complaint in this action

against defendants Anthony Brian Robinson (“Robinson”) and OneSpaWorld

Resort Spas (North Carolina), Inc. doing business as Mandara Spa

(“OneSpaWorld”). Doc. 1. Therein, Plaintiff alleged that this Court had federal

subject matter jurisdiction pursuant to 28 U.S.C. §1332. Doc. 1 at ¶4. With

respect to citizenship, Plaintiff alleged that she is a citizen of Georgia,

Robinson is a citizen of North Carolina, and OneSpaWorld is a citizen of

Florida. Doc. 1 at ¶¶1-4.




                                       1

     Case 1:20-cv-00213-MR-WCM Document 50 Filed 07/23/21 Page 1 of 3
      On July 9, 2021, Plaintiff filed the Motion to Amend, by which Plaintiff

seeks leave to file an Amended Complaint which adds allegations and claims

against Robinson and OneSpaWorld, as well as claims against a new

defendant, Steiner Management Services, LLC (“Steiner”). Doc. 47-1.1

      With respect to the citizenship of Steiner, Plaintiff’s proposed Amended

Complaint provides that “Steiner Management Services, LLC…is a limited

liability company organized under the laws of Florida and headquartered in

Coral Gables, Florida.” Doc. 47-1, at ¶3.

      For purposes of diversity jurisdiction, the citizenship of a limited liability

company “is determined by the citizenship of all of its members.” Cent. W. Va.

Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir.

2011). When members are LLCs themselves, the citizenship issues must be

traced through until one reaches only individuals and/or corporations. See

Jennings v. HCR ManorCare, Inc., 901 F.Supp.2d 649, 651 (D.S.C. 2012) (“an

LLC’s members’ citizenship must be traced through however many layers of

members there may be”).




1The proposed Amended Complaint and other associated materials have been filed
under seal provisionally. The sealing of those documents is the subject of a separate
Order.
                                         2

     Case 1:20-cv-00213-MR-WCM Document 50 Filed 07/23/21 Page 2 of 3
      “The burden of establishing subject matter jurisdiction is on…the party

asserting jurisdiction.” Robb Evans & Assoc., LLC v. Holibaugh, 609 F.3d 359,

362 (4th Cir. 2010).

      Here, the record does not reveal the identity or citizenship of the

constituent members of Steiner – information that is required for the

undersigned to consider the Motion to Amend fully.

      IT IS THEREFORE ORDERED that, on or before August 6, 2021,

Plaintiff shall file a Notice setting forth the citizenship particulars of Steiner

Management Services, LLC.




                                Signed: July 23, 2021




                                          3

     Case 1:20-cv-00213-MR-WCM Document 50 Filed 07/23/21 Page 3 of 3
